 In the Matter of LORD BALTIMORE FILLING STATIONS, INC.andGASSTATIONS AND PARKING ATTENDANTS L. U. 997Case No. R-2487.-Decided May 8, 1941Jurisdiction:petroleum products retailing industry.Investigationand Certificationof Representatives:existence of question : re-fusal to accord union recognition ; pay roll agreed to by parties to determineeligibility ; election necessary.Unit Appropriatefor CollectiveBargaining:all gasoline station attendants andoperators employed by the Company at its 44 stations in Washington, D. C.area, exclusive of office help and employees engaged in a supervisory capacityhaving the power either to, hire or discharge ; stipulation as to.Mr. Charles Y. LatimerandMr. Lester M. Levin,for the Board.Mr. C. H. ThompsonandMr. J. K. Eagan, Jr.,of Baltimore, Md.,-for the Company.Mr. John Keane,ofWashington, D. C., for the Attendants.Mr. B. J. Schafer,of Fort Worth, Tex., andMr. T. J. McCarthy,ofWashington, D. C., for the Oil Workers. -,Mr. Frederic B. Parkes, end,of counsel to the Board.`4.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIlE CASEOn March 14, 1941, Gas Stations and Parking Attendants L. U.997, herein called the Attendants, filed with the Regional Directorfor the Fifth Region (Baltimore, Maryland) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Lord Baltimore Filling Stations, Inc., Washing-ton, D. C., herein called the, Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On April 5, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII,' Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-31 N. L R. B, No. 107.660 LORD BALTIMORE FILLING STATIONS, INC.661ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On April 7, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Attendants,and Oil Workers International Union Local 403, herein called theOilWorkers, a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice a hearingwas held on April 14, t941, at Washington, D. C., before Charles E.Persons, the Trial Examiner duly designated by the Chief TrialExaminer.On April 15, 1941, the Trial Examiner issued a noticeof reopening the hearing, copies of which were served on the Com-pany, the Attendants, and the Oil Workers.Pursuant to notice thehearing was reopened on April 18, 1941, at Washington, D. C.TheBoard, the Company, the Attendants, and the Oil Workers were rep-resented by counsel or official representatives and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade various rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLord Baltimore Filling Stations, Inc., a Maryland corporation,is a subsidiary of American Oil Company and is engaged in the retailsale of petroleum, petroleum products, automobile accessories, andtires and in other customary filling station services.The Companyoperates 44 stations in the Washington, D. C. area, 39,being in theDistrict, 2 in Virginia, and 3 in Maryland. In addition, the Com-pany operates 53 stations in the Baltimore area.The petition isconfined to the stations in the Washington, D. C. area.All thepetroleum and related products sold by the Company are shipped toit from outside the District.The Company employs approximately270 employees.II..THE ORGANIZATIONSINVOLVEDGas Stations and Parking Attendants Local Union 997 is a labororganization admitting employees of the Company to membership:It is affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, which is an affiliateof the American Federation-of Labor. 662DECISIONS OF NATIONALLABOR RELATIONS BOARDOilWorkers International Union Local 403 isa labor organiza-tion, affiliated with the Congress of Industrial Organizations, admit-ting employees of the Company to membership.III. THE QUESTION CONCERNING REPRESENTATIONOn February 10, 1941, and on other occasions, the Attendants re-quested the Company to recognize it as representative for collectivebargaining purposes of the Company's employees in the Washington,D. C. area.The Company, doubting the authority of the Attendants'to represent a majority of such employees, refused to grant suchrecognition.A statement 'of the Regional Director, introduced inevidence at the hearing, shows that the - Attendants and the OilWorkers, represent a substantial number of employees in the unitfound below to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce within the District ofColumbia and among the several States and tends to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE APPROPRIATE UNITThe Attendants, the Oil Workers, and the Company stipulated atthe hearing and we find that all gasoline station attendants andoperatofs employed by the Company at its 44 stations in the Wash-ington, D. C. area, exclusive of office help and employees engaged ina supervisory capacity having the power either to hire or discharge,constitute a unit appropriate for the purposes of collective bar-gaining.We further find that said unit will insure to employees. ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.'The Attendants filed 208 application cards with the Regional Director,who found thesignatures of 207 to be genuine and original,159 being the names of persons on theCompany's pay roll of March 28,1941.There are approximately 230 employees in theappropriate unit.The Oil Workers filed 23 application cards, dated during July 1940,with the Regional Director,who found all the. signatures to be genuine and original, 14being the names of persons on the Company's pay roll of March 28, 1941.1 LORD BALTIMORE FILLING STATIONS, INC.663VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection by secret ballot.The Company, the Attendants, and the OilWorkers stipulated that the election should be held on May 12, 1941,using the pay roll of April 15, 1941, to determine eligibility.Wefind no reason to depart from the agreement of the parties and shalldirect that those employees in the appropriate unit whose namesappear on the Company's pay roll of April 15, 1941, subject to suchlimitations and additions as are set forth in the Direction, shall beeligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :,CONCLUSIONS OF LAw1.'A question affecting commerce has arisen concerning the repre-sentation of employees of Lord Baltimore Filling Stations, Inc.,Washington, D. C., within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All gasoline station attendants and operators employed by theCompany at its 44 stations in the Washington, D. C. area, exclusiveof office help and employees engaged in a supervisory capacity havingthe power either to hire or discharge, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwith Lord Baltimore Filling Stations, Inc., Washington, D. C., anelection by secret ballot shall be conducted on May-12, 1941,'as stipu-lated by the parties at the hearing, under the direction and supervi-sion of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among allgasoline station attendants and operators employed by the Companyat its 44 stations in the Washington, D. C. area, whose names appear 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the Company's pay roll of April 15, 1941, including employeeswho did not work during such pay-roll period because they were illor 'onvacation, or in the active military service or training of theUnited States, or temporarily laid off, but excluding office employeesand those employees engaged in a supervisory capacity having thepower either to hire or discharge, and any employees who have sincequit or been discharged for cause, to determine whether they desireto be represented for the purposes of collective bargaining by Gas'Stations and Parking Attendants L. U. 997, affiliated with theAmerican 'Federation of Labor, or by Oil Workers InternationalUnion Local 403, affiliated with the Congress of Industrial Organi-zations,or by neither.SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONMay 12, 1941On May 8, 1941, the National Labor Relations Board, herein called,theBoard, issued a Decision and Direction of Election in the above-entitled proceeding.The Board hereby amends the aforesaid Direction of Election bystriking therefrom the words "shall be conducted on May 12, 1941,as stipulated by the parties at the hearing" and substituting there-for the words "shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction."31 N. L.-R. B., No. 107a.